DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Publication No. 2019/0326241) in view of Yu et al. (U.S. Publication No. 2018/0233474), as evidenced by Wikipedia Article “Oval.”
Regarding claim 21, Chen teaches a method comprising:
forming a first via (Fig. 1A, via 114) extending into a first dielectric layer (112);
forming a conductive trace (116) over the first dielectric layer (Fig. 1A), wherein the conductive trace is over and joined to the first via (Fig. 1A);
forming a second dielectric layer (120) covering the conductive trace;
forming a second via (unlabeled via portion of 130/128/132 at 122) in the second dielectric layer (Fig. 1D);
forming a conductive pad (pad portion of 130/128/132) over and contacting the second via, wherein the conductive pad has a first center (not specifically labeled, but inherent); and
forming a conductive bump (Fig. 1E, bump 134) over and contacting the conductive pad (Fig. 1E), wherein the conductive bump has a second center (not specifically labeled, but inherent), and wherein the second via and the second center of the conductive bump are on opposing sides of the first center of the conductive pad (Fig. 1E, via is on left side, center of bump is on right side).
Chen does not teach wherein the conductive pad comprises: a first curved sidewall and a second curved sidewall; and a first straight sidewall comprising a first end physically joined to the first curved sidewall, and a second end physically joined to the second curved sidewall; and a second straight sidewall comprising a third end physically joined to the first curved sidewall, and a fourth end physically joined to the second curved sidewall.
However, Yu teaches a first and second curved sidewall intersecting a first and second straight sidewall (see paragraph [0032], pad can be an oval).  See Wikipedia article on ovals, an oval can be “chicken egg” or “speed skating rink” shaped, which both have a first curved sidewall and a second curved sidewall; and a first straight sidewall comprising a first end physically joined to the first curved sidewall, and a second end physically joined to the second curved sidewall; and a second straight sidewall comprising a third end physically joined to the first curved sidewall, and a fourth end physically joined to the second curved sidewall).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that the shape of the pad could have been an oval because Yu teaches that this is one of several interchangeable possibilities (paragraph [0032]), and can be used with a pad which is larger than the conductive bump (Yu 224), and it would have been simple substitution of one known pad shape for another with predictable results.

Regarding claim 22, Chen in view of Yu teaches the method of claim 21, wherein the conductive bump and the conductive pad are formed using a same seed layer (seed layer 130).

Regarding claim 25, Chen in view of Yu teaches the method of claim 21, wherein in a top view of the conductive pad, the first via is closer to the first curved sidewall than to the second curved sidewall (see Chen Fig. 1E, via is closer to one side than another), and the first curved sidewall is shorter than the second curved sidewall (see Wikipedia article, an “egg shaped” oval has a first curved wall smaller than a second curved wall.  It would have been obvious to try one of the two possible arrangements for which side was the smaller arc and which side was the larger arc).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Manack et al. (U.S. Publication No. 2021/0134750)
Regarding claim 23, Chen in view of Yu teaches the method of claim 22, wherein the forming the conductive pad and the conductive bump comprise:
depositing the same seed layer (layer 130);
forming a first patterned plating mask (mask 124) on the same seed layer, wherein the conductive pad is plated using the first patterned plating mask (Fig. 1C);
removing the first patterned plating mask (Fig. 1E);
Chen does not specifically teach that the mask is formed over the seed layer, or forming a second patterned plating mask on the same seed layer, wherein the conductive bump is plated using the second patterned plating mask, and wherein the second patterned plating mask covers a portion of the conductive pad; and removing the second patterned plating mask.  
However, Manack teaches a method of forming a pad and conductive pillar/bump on the pad in which the seed is deposited (Fig. 2B, seed 204), a mask is formed over the seed (Fig. 2D, 206), and the conductive pattern (210) is formed using the mask (Fig. 2E), and then a second mask (218) is used to form the bump (222, Fig. 2N), plating is used to form both materials (paragraph [0014] and [0016]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the seed could have been formed before the mask because this allows for formation of the pad/pattern to be formed from the bottom up, which would avoid air gaps or seams being created during formation.  It would have additionally been obvious that a second mask could be used to form the bump because Chen teaches that the bump can be a copper or other metal pillar (Chen paragraph [0019]), but does not teach the specific method of forming that pillar.  A person of skill in the art would know that masking/plating as taught by Manack is a common method of forming copper bumps and would be easily substitutable for any other method for forming copper bumps and produce predictable results.


Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Oikawa et al. (CN 101213890).
Regarding claim 28, Chen teaches a method comprising:
forming a plurality of dielectric layers (Fig. 1F, 102/106/112);
forming a plurality of redistribution lines (104, 110, 116) in the plurality of dielectric layers, wherein each of the plurality of redistribution lines comprises a via and a trace over and contacting the via (see Fig. 1F);
in a first plating process, forming:
a top via (Fig. 1F, via at 122) over and contacting a top trace in a top redistribution line of the plurality of redistribution lines (see Fig. 1F);
a conductive pad (made up of 130/128) over and contacting the top via (Fig. 1F); and
in a second plating process (paragraph [0019]), forming a conductive bump (134) over and joined to the conductive pad, wherein the conductive bump and the top via are eccentric (Fig. 1F).
Chen does not specifically teach and wherein some of the vias in the plurality of redistribution lines are stacked to form a via stack, with the vias being vertically aligned.  However, Oikawa teaches another interconnect stack in which vias are stacked (see Fig. 1).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the specific location of and shape of the traces and vias in Chen could have been altered to be similar to that of Oikawa based on the design of the chip/package, and the necessary routing of electrical signals.
Chen does not specifically teach the conductive bump overlaps at least a portion of the top via.  However, Yu teaches an offset via/conductive bump (see Yu Fig. 1, bump at 300B, see via made up of layers 220, and bump 224 is offset laterally with respect to via on the pad) and the bump overlaps the via (see 300B).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the bump and via could have been overlapping on the device of Chen because Yu teaches that the distance of the bump from the via is a simple design choice (Yu paragraph [0031]).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Oikawa, further in view of Hsieh.
Regarding claim 31, Chen teaches the method of claim 28 but does not teach further comprising:
bonding a package component to the conductive bump;
after the package component is bonded, dispensing an underfill contacting first sidewalls of the conductive bump, and second sidewalls and a top surface of the conductive pad.
However, Hsieh teaches bonding a package component (Hsieh Fig. 25, package component 400) to the conductive bump (Hsieh equivalent bump 162/166);
after the package component is bonded (paragraph [0071]), dispensing an underfill contacting first sidewalls of the conductive bump, and second sidewalls and a top surface of the conductive pad (see Hsieh Fig. 25 and Chen Fig. 1G).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the bump could have been joined to a package because it is an extremely common use of bumps to join them to package components; furthermore, it would have been obvious that the epoxy of Chen (Chen Fig. 1G, epoxy 136) could have been replaced by the underfill of Hsieh because Hsieh teaches a capillary filled underfill after the package is bonded is a suitable alternative to the pre-formed epoxy of Chen (see Hsieh paragraph [0071]).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Oikawa, further in view of Yu.
Regarding claim 30, Chen teaches the method of claim 28, but does not teach the limitations of claim 30.  However, Yu teaches wherein the second plating process comprises:
forming a plating mask over a metal seed layer (not shown, but see Yu paragraph [0024], seed layer is 218), wherein a portion of the plating mask is exposed through an opening in the plating mask (see Yu paragraph [0024], opening in mask, which inherently exposes a portion of itself): and
plating both of the conductive bump and a solder region (Yu Fig. 1, solder region 226) in the opening (Yu paragraph [0024]-[0025]), wherein the solder region is over and contacting the conductive bump (see Yu paragraph [0024], Fig. 1).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the bump and a solder region could have been formed together in a plating mask because Yu teaches that this allows for better adhesion and migration barrier for the overlying solder cap (Yu paragraph [0025]).


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-23 and 25-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 29 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 29 and 33, the prior art, alone or in combination, fails to teach or suggest wherein the first curved edge and the second curved edge fit a same circle, and the first curved edge is shorter than the second curved edge.
Regarding claim 32, the prior art, alone or in combination, fails to teach or suggest wherein the top via comprises a first portion overlapped by the conductive bump, and a second portion extending beyond a corresponding edge of the conductive bump.

Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4 and 6-8, Applicant has incorporated previously indicated allowable claim 5 into independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896